Exhibit 10.1.1

  FIRST AMENDMENT dated as of May 25, 2005 (this “Amendment”), to the Amended
and Restated Credit Agreement dated as of February 8, 2005 (the “Credit
Agreement”)among GRAFTECH INTERNATIONAL LTD., a Delaware corporation
(“GrafTech”), GRAFTECH GLOBAL ENTERPRISES INC., a Delaware corporation
(“Global”), GRAFTECH FINANCE INC., a Delaware corporation (the “Borrower”), the
LC Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and JPMORGAN CHASE BANK, N. A., as Administrative Agent,
Collateral Agent and Issuing Bank.


        A.        Pursuant to the Credit Agreement, the Lenders and the Issuing
Bank have extended and have agreed to extend credit to the Borrower and the LC
Subsidiaries on the terms and subject to the conditions set forth therein.

        B.        The Borrower has requested an amendment of the Credit
Agreement as set forth herein.

        C.        The Required Lenders are willing to agree to such amendment on
the terms and subject to the conditions set forth herein.

        D.        Each capitalized term used and not otherwise defined herein
shall have the meaning assigned to it in the Credit Agreement.

        Accordingly, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:

        SECTION 1. Amendments to the Credit Agreement.

        (a)        The definition of “Restricted Payment” is hereby amended to
add the following sentence:

          “Restricted Payment” shall also include any repurchase, redemption or
prepayment of Convertible Debentures made in reliance on Section 7.09(d)(vi)
(the amount of which shall be deemed to be equal to the repurchase, redemption
or prepayment price thereof (excluding accrued interest that is not delinquent).


        (b)        Section 7.09 of the Credit Agreement is hereby amended by (i)
deleting the “and” at the end of clause (d)(iv) thereof, (ii) replacing the “.”
at the end of clause (d)(v) with “; and” and (iii) adding immediately after
clause (d)(v) the following new clause (d)(vi):

  “(vi) notwithstanding anything to the contrary contained in this Agreement,
GrafTech, Global, the Borrower or any Subsidiary may, from time to time,
repurchase, redeem or prepay Convertible Debentures to the extent such
Restricted Payments are permitted by Section 7.06(c).


        SECTION 2. Representations and Warranties. Each of GrafTech, Global and
the Borrower represents and warrants to each Lender as of the date hereof and as
of the Amendment Effective Date (as defined below) that, after giving effect to
this Amendment, (a) the representations and warranties set forth in Article IV
of the Credit Agreement are true and correct in all material respects, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties were true and correct in
all material respects as of the earlier date), and (b)no Default or Event of
Default has occurred and is continuing.

        SECTION 3. Effectiveness. This Amendment shall become effective as of
the first date on which the following conditions shall have been satisfied: (i)
when the Administrative Agent or its counsel shall have received counterparts of
this Amendment that, when taken together, bear the signatures of the Borrower,
GrafTech, Global and the Required Lenders; and (ii) the representations and
warranties set forth in Section 2 above shall be true and correct on and as of
such date and the Administrative Agent shall have received a certificate of the
Borrower to that effect.

        SECTION 4. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Bank, the Collateral Agent, or the Administrative Agent, under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

        SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

        SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

        SECTION 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[SIGNATURE PAGES FOLLOW]

        IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
to be duly executed by their respective authorized officers as of the date and
year first above written.

GRAFTECH INTERNATIONAL LTD.,


By: /s/ Elise Garofalo
      ——————————————
      Name: Elise Garofalo
      Title: Treasurer/Director Investor Relations


GRAFTECH GLOBAL ENTERPRISES INC.,


By: /s/ Elise Garofalo
      ——————————————
      Name: Elise Garofalo
      Title: Treasurer/Director Investor Relations


GRAFTECH FINANCE INC.,


By: /s/ Elise Garofalo
      ——————————————
      Name: Elise Garofalo
      Title: Treasurer/Director Investor Relations


JPMORGAN CHASE BANK, N.A., as a
Lender, and as Administrative Agent,
Collateral Agent and Issuing Bank,


By: /s/ James H. Ramage
      ——————————————
      Name: James H. Ramage
      Title: Managing Director


Name of Institution, as Lender: CIBC, Inc.

By: /s/ Jonathan Rabinowitz
      ——————————————
      Name: Jonathan Rabinowitz
      Title: Executive Director
                 CIBC World Markets Corp. As Agent    


Fleet National Bank, a Bank of America Company, as Lender:

By: /s/ Henry F. Bullitt
      ——————————————
      Name: Henry F. Bullitt
      Title: Senior Vice President    


The Bank of Nova Scotia, as Lender:

By: /s/ Brian Allen
      ——————————————
      Name: Brian Allen
      Title: Managing Director    
